EXHIBIT 10.9

 
CHANGE OF CONTROL AGREEMENT
 
This Change of Control Agreement (the “Agreement”) is made this 16th day of
March, 2009 (“Effective Date”) between Thomas M. Rohrs (the “Executive”) and
Electroglas, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, the Executive is employed by the Company; and
 
WHEREAS, the Company desires to retain the services of Executive through in
event of a Change of Control (as hereinafter defined) of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.           Definitions.
 
(a)           Change of Control.  For purposes of this Agreement only, a “Change
of Control” shall be defined as any of the following transactions, the Closing
Date of which occurs during calendar year 2009, provided, however, that the
Company’s existing pre Change of Control Board of Directors (the “Board”) shall
determine under parts (iii) and (iv) whether multiple transactions are related,
and its determination shall be final, binding and conclusive:
 
(i)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;
 
(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company;
 
(iii)           any reverse merger or series of related transactions culminating
in a reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of the Company’s common stock outstanding immediately prior to such merger are
converted or exchanged by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (B) in which securities possessing
more than ninety percent (90%) of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger
or the initial transaction culminating in such merger; or
 
(iv)           acquisition in a single or series of related transactions by any
person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
ninety percent (90%) of the total combined voting power of the Company’s
outstanding securities.
 
(b)           Cause.  For purposes of this Agreement only, “for Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally.
 
(c)           Good Reason.  For purposes of this Agreement only, “Good Reason”
shall mean any of the following events if (i) the event is effected by the
Company without the consent of Executive, and (ii) such event occurs after a
Change of Control (as hereinafter defined):  (A) a change in Executive’s
position with the Company which materially reduces Executive's level of
responsibility; (B) a material reduction in Executive’s base salary, except for
reductions that are comparable to reductions generally applicable to similarly
situated executives of the Company; or (C) a relocation of Executive’s principal
place of employment by more than fifty miles; provided, however, that Executive
shall give written notice to the Board within 30 days of Executive’s knowledge
of the situation(s) giving rise to the alleged Good Reason; provided, further
that in such case, (x) the Company shall have 30 days after delivery of such
written notice to cure the situation, and (y) only if the Company does not
cure the situation within that time and Executive within 15 days of the end of
such period terminates employment in accordance with this provision shall Good
Reason exist; provided, further, that notwithstanding the definition herein, the
Board (as constituted immediately prior to a Change of Control) have determined
in its sole discretion whether Good Reason exists for purposes of this
Agreement, taking into consideration the Executive’s compensation from the
Company following the Change of Control. 
 
(d)           Closing Date.  “Closing Date” shall mean the date of the first
closing of any transactions constituting a Change of Control.
 
(e)           Termination Date.  “Termination Date” shall mean the date the
Executive’s employment is terminated by the Company other than for Cause or is
terminated by the Executive for Good Reason (a “Qualifying Termination”).
 
(f)           Company.  “Company” shall mean Electroglas, Inc. and its
successors or assigns (including without limitation, any entity, entities or
persons acquiring control of the Company through a Change of Control).
 
2.           Term; Change of Control Bonus.  If, within the three (3) month
period beginning with the Closing Date of a Change of Control, Executive shall
experience a Qualifying Termination, then the Company shall pay the Executive
the Change of Control Bonus.  The Change of Control Bonus, if any, shall be paid
promptly following the effectiveness of the release of claims provided for in
Section 4(a), but in no event later than two and one-half (2½) months following
the calendar year of the Termination Date.  The “Change of Control Bonus” shall
equal two hundred seventy-five thousand dollars ($275,000).  No Change of
Control Bonus shall be payable with respect to a termination of employment that
is not a Qualifying Termination or a termination occurring after the end of the
Term.
 

 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.9

3.           No Employment Agreement, Employment at Will.  Executive and the
Company each acknowledge and agree that:  (i) this Agreement does not provide
for the terms and conditions of Executive’s employment with the Company prior to
any Change of Control and does not require or obligate Executive to provide
services to the Company or the Company to continue to employ Executive; and
(ii) Executive’s employment with the Company is and remains an employment
relationship terminable at will and without advance notice by either Executive
or the Company.
 
4.           Conditions to Benefits.
 
(a)           Release of Claims Agreement.  The receipt of any Change of Control
Bonus pursuant to Section 2 will be subject to Executive signing and not
revoking a release of claims agreement in a form reasonably acceptable to the
Company, and such release becoming effective within forty-five (45) days of
Executive’s Qualifying Termination. No Change of Control Bonus will be paid
until the release of claims agreement becomes effective.
 
(b)           Other Requirements.  Executive’s receipt of the Change of Control
Bonus will be subject to Executive continuing to comply with the terms of any
form of confidential information agreement and the provisions of this Section 4.
 
5.           Stock Option Acceleration.  If during calendar year 2009 there
occurs a Change of Control while Executive remains in the employment of the
Company, all outstanding options to purchase Company stock held by Executive
shall vest and become fully exercisable immediately prior to, and contingent on,
the Change of Control.  The vesting acceleration provided for herein shall
supplement, and not replace, any acceleration provided for in the governing
option documents.
 
6.           Notices.  All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, by facsimile or mailed, postage prepaid, by certified or
registered mail, return receipt requested, and addressed to the Company at:
 
Electroglas, Inc.
5729 Fontanoso Way
San Jose, CA 95138-1015
Attn:                                


or to the Executive at:

 
Notice of change of address shall be effective only when done in accordance with
this Section.
 
7.           Successors.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

8.           Taxes.  All amounts paid under this Agreement shall be paid less
all applicable state and federal tax withholdings (if any) and any other
withholdings required by any applicable jurisdiction or authorized by
Executive.  Notwithstanding any other provision of this Agreement whatsoever,
the Company, in its sole discretion, shall have the right to provide for the
application and effects of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) (relating to deferred compensation arrangements) and any
related administrative guidance issued by the Internal Revenue
Service.  Notwithstanding any inconsistent provision of this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code at the time of Executive’s Qualifying Termination, then only that portion
of the Change of Control Bonus provided for hereunder, together with any other
severance payments or benefits that may otherwise be considered deferred
compensation under Section 409A, which (a) do not exceed the Section 409A Limit
(as defined below), and (b) which qualify as separation pay under Treasury
Regulation Section 1.409A-1(b)(9)(iii), may be paid within the first six (6)
months following Executive’s Qualifying Termination in accordance with Section 2
above or (for payments or benefits not provided under this Agreement) with the
payment schedule applicable to each such other payment or benefit.  Otherwise,
the portion of the Change of Control Bonus, together with any other severance
payments or benefits that may be considered deferred compensation under Section
409A, that would otherwise be payable within the six (6) month period following
Executive’s Qualifying Termination will accrue during that six (6) month period
and will be paid in a lump sum on the date six (6) months and one (1) day
following the date of Executive’s Qualifying Termination (or the next business
day if such date is not business day), provided Executive has complied with the
requirements for such payment.  For purposes of this Agreement, “Section 409A
Limit” means the lesser of two (2) times: (i) Executive’s “annualized
compensation,” as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1), or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year of the termination, or such successor limit as may
apply.  Notwithstanding anything to the contrary, no actions taken pursuant to
this section shall reduce the total amount of payments and benefits owed to
Executive and to be paid to Executive under this Agreement.
 
9.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California.
 
10.           Entire Agreement.  This Agreement represents the entire Agreement
and understanding between the Company and the Executive concerning the
Executive’s Qualifying Termination of employment with the Company after a Change
of Control.  This Agreement supersedes any prior agreement or understanding of
the parties with respect to the subject matter hereof.
 
11.           No Oral Modification.  This Agreement may only be amended in a
writing signed by the Executive and the Company.
 
12.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as the original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
13.           Attorneys’ Fees.  If any legal action, arbitration or other
proceeding is brought to interpret or enforce the terms of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and any
other costs incurred in that proceeding, in addition to any other relief to
which it is entitled.
 


[Remainder of page left intentionally blank.]

 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.9

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 


Electroglas, Inc.,
a Delaware corporation






By: /s/ C. Scott
Gibson                                                                
Name: C. Scott Gibson
Title: Director & Comp Committee Chair








EXECUTIVE






/s/ Thomas M. Rohrs
Thomas M. Rohrs

 
3

--------------------------------------------------------------------------------

 
 
